Appeal by defendant from a judgment of the County Court, Orange County, rendered February 19, 1960, after a jury trial, convicting him (under two separate indictments consolidated for trial) of burglary in the third degree and grand larceny in the second degree and burglary in the third degree and petit larceny, and sentencing him to serve a term of two to four years on each indictment; the two terms to run consecutively (Renal Law, § 2190, subd. 4). Judgment affirmed. No opinion. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.